Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2007
 Type: Decision
 Subject Matter: budget;  international law; NA;  EU institutions and European civil service
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/126 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2007 (2009/649/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to its Resolution of 18 December 2008 on the evaluation and future development of the Frontex Agency and of the European Border Surveillance System (Eurosur) (4),  having regard to Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (5), and in particular Article 30 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (6), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0166/2009), 1. Grants the Executive Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union discharge in respect of the implementation of the Agencys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 7. (2) OJ C 311, 5.12.2008, p. 34. (3) OJ L 248, 16.9.2002, p. 1. (4) Texts adopted, P6_TA(2008)0633. (5) OJ L 349, 25.11.2004, p. 1. (6) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to its Resolution of 18 December 2008 on the evaluation and future development of the Frontex Agency and of the European Border Surveillance System (Eurosur) (4),  having regard to Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (5), and in particular Article 30 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (6), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0166/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Executive Director of the European Agency for the Management of Operational Coordination at the External Borders of the Member States of the European Union discharge in respect of the implementation of the Agencys budget for the financial year 2006 (7) and, inter alia,  noted the ECAs observation in its 2006 report that for the financial year 2006 the rate of commitment was 85 %; the rate of carry-over was more than 70 % overall and nearly 85 % for operating expenditure; transfers of appropriations between chapters or titles during the year exceeded the total ceiling of 10 % provided for in the Financial Regulation; therefore, the budgetary principle of specification was not strictly observed,  called on the Agency to improve its financial management, especially as regards the increase in its budget for the financial years 2007 and 2008, C. whereas 2007 was the second full year of functioning of the Agency, 1. Notes that the Agencys 2007 budget (EUR 42 100 000) more than doubled compared with the 2006 budget (EUR 19 200 000); 2. Notes the ECAs criticism that commitments carried over to 2008 pertaining to grant agreements linked to operational activities amounted to EUR 18 400 000, and that a substantial part of these commitments were based on excessive cost estimates; 3. Acknowledges the fact, highlighted in the Agencys replies to the ECA, that in the case of the Agency cost estimates are particularly complex as the Agency relies on equipment provided by Member States for its operations; 4. Notes that the Agency set up the centralised record for technical equipment (CRATE) concerning materials from Member States that can be used during operations; notes that CRATE is linked to a common cost calculation method, which should lead to a more efficient allocation of budgetary means; 5. Is concerned about the ECAs finding that, as there is no treasury policy, the high amount of cash retained by the Agency stays unused on excessively low interest bearing bank accounts; notes that, according to the accounts (balance sheet) the Agency held EUR 32 600 000 in cash and cash equivalents at 31 December 2007; 6. Notes the Agencys reply that it will try to negotiate conditions with its bank and check if other banks offer better conditions; 7. Urges the Agency to adopt a treasury policy and to report on the action taken and the results achieved in its general report 2008; Follow-up to the 2006 discharge exercise 8. Recalls that the 2006 financial year was the first year in which the Agency was financially autonomous and subject to the discharge procedure; 9. Regrets that the ECA, in its 2007 annual report, found several weaknesses which it had already highlighted in its 2006 annual report, in particular:  a high level of carry-overs and cancellations: nearly 70 % of the appropriations available in 2007 were not spent,  legal commitments made before budgetary commitments,  recruitment procedures which, according to the ECA, were not in line with the rules, in particular with the principle of equal treatment, as the minimum number of years of experience required for a given position differed from those agreed between the agencies and the Commission; 10. Notes the Agencys reply with regard to the high level of carry-overs that this was partly due to an amount of EUR 7 000 000 made available by the Commission in June 2007 for sea operations which require the availability of vessels and aircrafts from Member States and are complex and time-consuming, so that commitments could only be made late in 2007; 11. Is, however, concerned about the high level of carry-overs observed by the ECA and asks the Agency to address this problem which was already raised by the Court in its 2006 report; points out that the reserve of EUR 19 900 000 from the Agencys 2007 budget was released only in June 2007; takes note of the Agencys replies in this respect; 12. Calls on the Agency to address the recurrent problems in its commitment system as observed by the ECA; 13. Is pleased that the Agency adopted an action plan in 2008 in order to address the weaknesses in its commitment system; notes that the action plan includes among others setting deadlines to Member States for forwarding to the Agency budget estimates concerning their co-financing in order to establish the final amount for grants in order to avoid ex-post signatures; 14. Invites the Agency to report on the results achieved through the action plan in its general report 2008; 15. Considers that there is a link between the specific form of cooperation between the Agency and the Member States, whereby Member States are supposed to make available equipment to the Agency for its operations, and the weaknesses highlighted by the ECA regarding budget planning, in particular cost estimates, and budget implementation, in particular carry-overs and the problem of ex-post signatures; 16. Recalls that Parliament, in its abovementioned Resolution of 18 December 2008: (a) called on the Agency to send a report to the Parliament and to the Council concerning the actual use and real availability of materials from Member States, highlighting any difficulties encountered, (b) called on Member States, in the event of persistent insufficient availability of resource, to take a rapid decision to alter substantially the scale of the Agencys budget to enable it to carry out its mission and, possibly, examine the legal aspects of the future renting and/or purchase of materials for that purpose, (c) recalled that Parliament, as an arm of the budgetary authority, had already increased the Agencys budget since its inception would ensure that the Agencys budget is correctly implemented and adapted to changes in its functions; 17. Calls on the Agency to improve its financial management, in line with the ECAs observations, notes that the Agency, in its answers to the ECA, highlighted the specific form of cooperation between the Agency and Member States whereby the Agency relies on equipment provided by Member States for its operations; 18. Is determined to closely monitor the impact of the Agencys cooperation with Member States on its financial management in the future; 19. Regrets that the Agency had to implement recruitment procedures which were not fully in line with the general provisions for implementing the Staff Regulations in order to attract highly qualified specialists; 20. Notes that, with regard to recruitment, the Agency does not accept the ECAs criticism that it did not respect the principle of equal treatment as the minimum years of professional experience required for a given position differed from those agreed between the Commission and the agencies; notes that the Agency considers its practice to be in line with the rules, as it had to attract highly specialised staff under difficult conditions; observes that the Staff Regulations stipulate that Community agencies have to adopt their general implementing provisions (GIP) in agreement with the Commission; notes that the Commission has drafted model decisions for the GIP; notes that the Commission has not yet agreed to the draft GIP submitted by the Agency; calls on the Agency, in agreement with the Council recommendation, to strictly respect the recruitment criteria in the Staff Regulations in order to ensure equal treatment with regard to the years of professional experience required for a given post; 21. Calls on the Agency to improve its financial management, especially as regards the increase in its 2008 and 2009 budgets; 22. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (8). (1) OJ C 278, 31.10.2008, p. 7. (2) OJ C 311, 5.12.2008, p. 34. (3) OJ L 248, 16.9.2002, p. 1. (4) Texts adopted, P6_TA(2008)0633. (5) OJ L 349, 25.11.2004, p. 1. (6) OJ L 357, 31.12.2002, p. 72. (7) OJ L 88, 31.3.2009, p. 226. (8) See page 206 of this Official Journal.